DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In light of the amendments to the claims filed on 04/11/2022 in which claims 1-17 have been amended and claim 18 has been added, claims 1-18 are further pending in the instant application and are examined on the merits herein.

Response to Arguments

Priority Objections
	The applicant’s assertion of support for claim 12 in the prior-filed application filed on 02/08/2018 has been considered and the priority for claim 12 has been restored to that date. Further, the applicant’s assertion of support for claims 10-11 and 14-15 in the prior-filed application filed on 02/02/2019 has been considered and the priority for claims 10-11 and 14-15 has been restored to that date. 

Drawings Objections
The objections to the drawings have been withdrawn in view of the new drawings filed 04/11/2022 and the amendments to the specification.

Specification Objections
The objections to the specification have been withdrawn in view of the amendments to the specification.

Claim Objections
The objections to claim 16 have been withdrawn in view of the amendments to the claims.

Claim Rejections under 35 U.S.C. 112(b)
The rejections of claims 8-13 and 15 under 35 U.S.C. 112(b) have been withdrawn in view of the amendments to the claims. 

Claim Rejections under 35 U.S.C. 103
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Priority
The instant application is a 371 of PCT/US19/17200 filed on 02/02/2019, which claims priority to provisional Application no. 62/628,032 filed on 02/08/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/628,032, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The prior-filed application does not provide support in the specification for the limitations of claims 10-11 and 14-15 in the instant application. Regarding claims 10 and 11, Application no. ‘032 does not provide support for the methods by which the fluid impermeable material is deposited on the anastomotic connector. Regarding claims 14 and 15, Application no. ‘032 does not provide support for varying or not varying the column pitch of the anastomotic connector. Accordingly, claims 10-11 and 14-15 do not receive priority of the application filed on 02/08/2018.
Priority is given for claims 1-9, 12-13, and 16-17 to the prior-filed application, Application No. 62/628,032, filed on 02/08/2018.
Priority is given to claims 10-11 and 14-15 to the prior-filed application, PCT/US19/17200, filed on 02/02/2019. 

Information Disclosure Statement
The information disclosure statement filed on 02/01/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Foreign patent documents WO2011/14987 and WO2000/024330 have not been provided in full nor have translated abstracts been provided and therefore have not been considered. All other references in the IDS dated 02/01/2022 have been considered.  

Claim Objections
Claim 15 is objected to because of the following informalities: Claim 15 recites the limitation "The anastomotic connector of claim 1, has a column pitch" in line 1. The examiner believes that the words “wherein the anastomotic connector” should be placed before “has a column pitch” as is written in claim 14 which has a similar claim construction to claim 15. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Foreign application no. WO2017/040336 A1 to Saum (PTO-892) in view of Foreign application no. WO2015/195668 A1 to Lenihan (PTO-892).
Regarding claim 1, Saum discloses an anastomotic connector (1 implant device) comprising: a one piece anastomotic connector (1 implant device) having: an arterial portion (Fig. 2, 3 arterial portion) having a first open end (Fig. 2, 5 arterial inlet end) and a second open end (Fig. 2, 7 arterial outlet end) and implantable into an arterial passageway (Fig. 9 showing arterial portion implanted within artery), a venous portion (Fig. 2, 17 venous portion) having a single open end (Fig. 2, 19 venous outlet) implantable into a venous passageway (Fig. 9 showing venous portion implanted within vein), and a tubular body portion (Fig. 2, 15 body portion) in fluid communication with a second end of the venous portion (pg. 11 lines 9-12; Fig. 2, 16 second end, 17 venous portion) and with an opening (Fig. 2, 9 arterial port) formed in the arterial portion (Fig. 2, 3 arterial portion) between the first open end and the second open end (pg. 11 lines 7-9; Fig. 2, 5 arterial inlet, 7 arterial outlet), and the first and second openings of the arterial portion (Fig. 2, 5 arterial inlet, 7 arterial outlet) allow for undisturbed, full flow of blood into extremities of a patient downstream the anastomotic connector (pg. 11 lines 14-17; 1 implant device).
Saum fails to disclose that an outer diameter of the venous portion is greater than an outer diameter of the arterial portion.
Lenihan teaches an anastomotic connector (Fig. 12, 150 device) comprising a venous portion (Fig. 12, 104 venous portion) with an outer diameter that is greater than an outer diameter of the arterial portion (para. 0136 lines 1-8; Fig, 12, 102 arterial portion).
Lenihan is considered to be analogous to instantly claimed invention in that Lenihan teaches a device for anastomosis between an artery and a vein. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the outer diameters of the venous and arterial portions of Saum such that the venous portion has an outer diameter greater than an outer diameter of the arterial portion as taught by Lenihan, because Lenihan teaches that this configuration is sufficient to hold the end portions of the device within their respective vessels (para. 0120 lines 1-7). 
Regarding claim 2, Saum discloses that the tubular body portion (Fig. 2, 15 body portion) extends radially outward from the opening (fig. 2, 9 arterial port) that is located at substantially a mid-portion of the arterial portion (pg. 11 lines 7-9; pg. 11-12 lines 22-23 and 1-2; Fig. 2, 3 arterial portion).
Regarding claim 16, Saum fails to disclose that the outer diameter of the arterial portion is from 3-5 mm.
Lenihan teaches that the outer diameter of the arterial portion is from 3-5 mm, specifically between 1-5 mm (para. 0143 lines 7-9).
The obviousness for modifying Saum by the modifications of Lenihan is explained in the rejection of claim 1 above.
Regarding claim 17, Saum fails to disclose that the outer diameter of the open end of the venous portion is from about 5 to 7 mm.
Lenihan teaches that the outer diameter of the open end of the venous portion is from about 5 to 7 mm, specifically between 3-10 mm (para. 0143 lines 10-12).
The obviousness for modifying Saum by the modifications of Lenihan is explained in the rejection of claim 1 above.
Regarding claim 18, Saum discloses that the tubular body portion (Fig. 2, 15 body portion) is substantially perpendicular to the arterial portion (pg. 11 lines 4-9; Fig. 2, 3 arterial portion comprising 9 arterial port).

Claims 3-7 and  9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Saum and Lenihan as applied to claim 1 and further in view of Foreign application no. WO2013/187927 to Donadio (PTO-892).
The teachings of Saum and/or Lenihan are described in the rejection of claim 1 above.  
Regarding claim 3, Saum and Lenihan fail to disclose that the venous portion includes an anchoring device on the single open end that extends radially outwardly at an acute angle from a longitudinal axis of the venous portion.
Donadio teaches an anchoring device (Fig. 1A, 22 flanges) on an open end that extends radially outwardly at an acute angle from a longitudinal axis of the venous connector (para. 0036 lines 6-10; Fig. 1A, 21 barb angle).
Donadio is considered to be analogous to the instantly claimed invention in that Donadio teaches an anastomotic connector. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the venous portion of Saum and Lenihan to further include the anchoring device of Donadio, because Donadio teaches that utilizing an anchoring device will ensure that the system does not dislodge from the vessel wall (see para. 0053 lines 14-15).  
Regarding claims 4 and 5, Saum and Lenihan fail to disclose an anchoring device configured to lie adjacent a venous vessel wall or an anchoring device is configured to penetrate a venous vessel wall to seat said venous portion in the venous passageway.
Donadio teaches an anchoring device configured to lie adjacent (para. 0014 lines 10-14; Fig. 6) or to penetrate a venous vessel wall (para. 0053 lines 13-15).
The obviousness for modifying Saum and Lenihan by the modifications of Donadio is explained in the rejection of claim 3 above. 
Regarding claim 6, Saum and Lenihan fail to disclose that the anastomotic connector is coated with a fluid impermeable material.
Donadio teaches an anastomotic connector coated with a fluid impermeable material (para. 0056 lines 4-10).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Saum and Lenihan to be formed from a shape memory material as taught by Donadio, because Donadio teaches that a coating will ensure a leak-tight seal within the anastomotic connector (see para. 0056 lines 6-7).
Regarding claim 7, Saum and Lenihan fail to disclose that the anastomotic connector is formed from a shape memory material.
Donadio teaches that the anastomotic connector is formed from a shape memory material (para. 0047-0048).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Saum and Lenihan to be formed from a shape memory material as taught by Donadio, because Donadio teaches that shape memory materials allow a system to be both resilient and capable of being heat treated to set a desired shape within a patient (see para. 0047 lines 4-7, para. 0048).
Regarding claim 9, Saum and Lenihan fail to disclose that the fluid impermeable material is a polymeric material.
Donadio teaches that the fluid impermeable material is a polymeric material (para. 0056 lines 4-10).
The obviousness for modifying Saum and Lenihan by the modifications of Donadio is explained in the rejection of claim 6 above.
Regarding claim 10-11, Saum fails to disclose that the fluid impermeable material is deposited onto the anastomotic connector by electrospinning or extrusion.
Donadio teaches that the fluid impermeable material (para. 0056 lines 4-10) is deposited by electrospinning (para. 0056 lines 13-18) or extrusion (para. 0056 lines 18-21).
While Donadio doesn’t explicitly teach a reason to use either electrospinning or extrusion, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use either electrospinning or extrusion for depositing the fluid impermeable material on the anastomotic connector as these are techniques well known in the art for polymer fiber fabrication.
Regarding claim 12, Saum discloses coating the entirety of the anastomotic connector (pg. 16 lines 7-8), but does not disclose utilizing a fluid impermeable material.
Donadio teaches an anastomotic connector coated with a fluid impermeable material (para. 0056 lines 4-10).
The obviousness for modifying Saum and Lenihan by the modifications of Donadio is explained in the rejection of claim 6 above.
Regarding claim 13, Saum fails to disclose that the fluid impermeable material covers the arterial portion, the tubular body portion and the venous portion excluding an anchoring device, which remains uncoated.
Donadio teaches that the fluid impermeable material covers the arterial portion, the tubular body portion, and the venous portion excluding the anchoring device, which remains uncoated (para. 0053 lines 17-21).
One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Saum and Lenihan to be partially coated by a fluid impermeable material as taught by Donadio, because Donadio teaches that an uncoated anchoring device will ensure that the system does not dislodge from the vessel wall (see para. 0053 lines 20-21).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saum, Lenihan, and Donadio  as applied to claim 6 above, and further in view of P.G. Pub. no. US2014/0088623 to Yevzlin (PTO-892).
The combined teachings of Saum, Lenihan, and/or Donadio are explained in the rejection of claim 6 above. 
Regarding claim 8, the combined teachings of Saum, Lenihan, and Donadio differ from that of the instantly claimed invention in that they do not teach that the fluid impermeable material is woven. 
Yevzlin teaches that the fluid impermeable material is woven (para. 0029 lines 1-5). 
Yevzlin is considered to be analogous to the claimed invention in that Yevzlin teaches an embodiment of an anastomotic connector. One of ordinary skill in the art before the effective filing date of the instant application would have been motivated to modify the fluid impermeable material of Saum, Lenihan, and Donadio to be woven as taught by Yevzlin, because Yevzlin teaches that a woven material will ensure a leak-tight seal of the anastomotic connector (see para. 0029 lines 1-3). 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Saum and Lenihan as applied to claim 1 above, and further in view of P.G. Pub. no. US2014/0088623 to Yevzlin (PTO-892).
The combined teachings of Saum and/or Lenihan are explained in the rejection of claim 1 above.
Regarding claims 14-15, the teachings of Saum and Lenihan differ from that of the instantly claimed invention in that they do not teach that the anastomotic connector has a column pitch that varies or is substantially equivalent along the length of the anastomotic connector.
Yevzlin teaches a reason for having either a varying or substantially equivalent column pitch along the length of the anastomotic connector (para. 0020). A lower pitch would provide a higher degree of flexibility of the connector, while a higher pitch would provide a lower degree of flexibility. 
 Yevzlin is considered to be analogous to the claimed invention in that Yevzlin teaches an embodiment of an anastomotic connector. One of ordinary skill in the art by the effective filing date of the instant application would have been motivated to modify the anastomotic connector of Saum and Lenihan to have either a varied or substantially equivalent column pitch depending upon the particular application because Yevzlin teaches that changing the column pitch changes the flexibility or rigidity of the anastomotic connector (see para. 0020 lines 1-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linnae E Raymond whose telephone number is (571)272-6894. The examiner can normally be reached M-F 7:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (570)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linnae E. Raymond/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781